Title: From George Washington to James McHenry, 18 July 1782
From: Washington, George
To: McHenry, James


                  
                     My dear Sir,
                     Phila. July 18th 1782
                  
                  Mr Lindsay handed me your favor of the 14th—the disposition of the Prisoners is not with me, but I have accompanied your request to the Secretary at War, and have no doubt of his acquiescence—If the Ladies should derive as much additional pleasure from the attainment of this Band, as I wish them, they will soon be at the summit of happiness.
                  At present, we are inveloped in darkness; and no Man, I believe, can foretell all the consequences which will result from the Naval Action in the West Indies.  to say no worse of it, it is an unfortunate affair.  & if the States cannot, or will not rouse to more vigorous exertions, they must submit to the consequences.  Providence has done much for us in this contest, but we must do something for ourselves, if we expect to go triumphantly through with it.
                  My coming to this place was sudden as unexpected—Mrs Washington left Head Qrs on tuesday.  on Thursday I recd a letter from Count De Rochambeau by one of his Aids which induced me to set off on Friday, and I arrived on Sunday; so that my being at the Ministers celebration of the birth of the Dauphin, was purely accidental.  I heard with concern by Colo. Rogers of your indisposition, but rejoice at your Recovery.  As your fever has been obstinate may not change of Air be of service to you—whether for this, or other purposes, allow me to add, that I should be very happy in your spending sometime with us at Head Quarters—In a letter which I have lately received from the Marqs De la Fayette he desired to be particularly remembered to you.  I am with much truth Yr Affecte Humble Ser.
                  
                     Go: Washington
                  
                  
                     P.S.  Since writing the foregoing I am informed by one of My Aids who I sent with Mr Lindsay to the Secretary at War, that certain plans have been adopted by him, and sanctioned, that will prevent Mr Lindsay getting the Music in the manner at first proposed—but on terms which he (Lindsay) will readily accede to if the prisoners can be engaged to yield their acquiescence.
                  
                  
                     G.W.
                  
                  
                     Since writing the above I have received your Letter respecting the Interview which Majr Lynch reqs. with persons at New York.  please to inform that Gentleman, that it is a rule established by me (and I think by Congress) for all Citizens to bring certificates from the Executive of the State in wch they they reside that they are permitted to this indulgence—it is then no more than an act of official duty with me.  Let Mr Lynch bring this to head Qrs at Newburgh, & I will order the Officer commanding on the Lines, to furnish him with a Flag.
                  
                  
               